UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2196


MARIA ANTONIA    GUARDADO     DE   RUIZ;   BALMORE   MANUEL   RUIZ-
GUARDADO,

                Petitioners,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 28, 2011                    Decided:   May 19, 2011


Before SHEDD, AGEE, and WYNN, Circuit Judges


Petition denied by unpublished per curiam opinion.


Erin Hustings, Washington, D.C., for Petitioners.      Tony West,
Assistant Attorney General, Leslie McKay, Assistant Director,
Melissa K. Lott, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Maria Antonia Guardado de Ruiz (“Guardado de Ruiz”)

and       her   daughter,     Balmore     Manuel    Ruiz-Guardado,         natives    and

citizens of El Salvador, petition for review of an order of the

Board of Immigration Appeals (“Board”) dismissing their appeal

from the immigration judge’s order denying the applications for

asylum,         withholding     of    removal      and     withholding       under    the

Convention Against Torture (“CAT”).                      We deny the petition for

review.

                Guardado de Ruiz, who was the primary applicant for

relief, claimed she was persecuted on account of her membership

in    a    particular   social       group:       current    and    past     owners   and

workers in the transport industry.                       The Board concluded that

while Guardado de Ruiz did identify a particular social group,

she failed to show past persecution or a well-founded fear of

persecution on account of her membership in that group.                                The

Board found that it was not her membership in the group that

motivated the gangs, but rather the gangs’ desires to increase

their own revenues.

                The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                          8 U.S.C.

§ 1158(a) (2006).           It defines a refugee as a person unwilling or

unable to return to her native country “because of persecution

or    a    well-founded       fear   of    persecution      on     account    of     race,

                                              2
religion, nationality, membership in a particular social group,

or     political        opinion.”           8    U.S.C.        § 1101(a)(42)(A)               (2006).

“Persecution           involves       the       infliction       or      threat          of   death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds . . . .”                      Qiao Hua Li v. Gonzales, 405

F.3d    171,    177     (4th     Cir.    2005)        (internal       quotation          marks   and

citations omitted).

               An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see      8    C.F.R.    §     1208.13(a)          (2010),      and    can       establish

refugee status based on past persecution in her native country

on account of a protected ground.                             8 C.F.R. § 1208.13(b)(1)

(2010).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”          Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).         Without     regard        to      past       persecution,        an       alien   can

establish      a     well-founded        fear      of       persecution        on    a    protected

ground.        Id.      The well-founded fear standard contains both a

subjective and an objective component.                              The objective element

requires a showing of specific, concrete facts that would lead a

reasonable      person      in    like      circumstances           to   fear        persecution.

Gandziami-Mickhou          v.     Gonzales,           445    F.3d     351,     353       (4th    Cir.

2006).



                                                  3
             To establish eligibility for withholding of removal,

an alien must show a clear probability that, if she were removed

to her native country, her “life or freedom would be threatened”

on a protected ground.               8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                            A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.                        INS v. Stevic, 467 U.S.

407, 429-30 (1984).

             The    protected       ground       must    be    a     central    reason    for

being targeted for persecution.                  A central reason is one that is

more than “‘incidental, tangential, superficial, or subordinate

to another reason for harm.’”                See Quinteros-Mendoza v. Holder,

556 F.3d 159, 164 (4th Cir. 2009) (quoting In re J-B-N-, 24 I. &

N. Dec. 208, 214 (BIA 2007)).

             A    determination      regarding          eligibility       for    asylum   or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                                INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                           Substantial evidence is

such evidence that is relevant evidence that a reasonable person

might    accept          as    adequate          to      support         a      conclusion.

Karimijanaki v.          Holder,    579    F.3d       710,     714    (6th     Cir.   2010).

Administrative           findings     of     fact,        including          findings     on

credibility,       are    conclusive       unless       any    reasonable       adjudicator

would   be       compelled    to    decide       to     the     contrary.         8   U.S.C.

                                             4
§ 1252(b)(4)(B)           (2006).     Legal      issues    are    reviewed   de     novo,

“affording appropriate deference to the BIA’s interpretation of

the INA and any attendant regulations.”                          Lin v. Mukasey, 517

F.3d 685, 691-92 (4th Cir. 2008).                  This court will reverse the

Board only if “the evidence . . . presented was so compelling

that no reasonable factfinder could fail to find the requisite

fear of persecution.”               Elias-Zacarias, 502 U.S. at 483-84; see

Rusu v. INS, 296 F.3d 316, 325 n.14 (4th Cir. 2002).

            We      conclude       that    substantial      evidence     supports    the

Board’s findings and that the record does not compel a different

result.     The opinion in Tapiero de Orejuela v. Gonzales, 423

F.3d 666, 672-73 (7th Cir. 2005), is clearly distinguishable

because there was evidence that the persecutors were motivated

to    target        the     group      based      on      the     group’s    immutable

characteristics.           We also find Al-Ghorbani v. Holder, 585 F.3d

980, 997-98 (6th Cir. 2009), to be clearly distinguishable as

the   evidence       in     that    case    showed     that      the   persecutor    was

motivated      by    class     differences       and    the      Petitioner’s     class’

refusal to submit to the paternal society.

            We also conclude Guardado de Ruiz failed to exhaust

her claim that she was persecuted on account of her family.                          See

8 U.S.C. § 1252(d)(1) (2006);                Asika v. Ashcroft, 362 F.3d 264,

267 n.3 (4th Cir. 2004) (“We have no jurisdiction to consider

this argument, however, because [the alien] failed to make it

                                             5
before     the   Board     and,   therefore,        failed    to     exhaust      ‘all

administrative      remedies.’”).        In    addition,      we   note    that    she

abandoned her claims regarding the Board’s denial of CAT relief

and that she has a well-founded fear of persecution on account

of her actual or perceived political opinion.                      See Yousefi v.

INS, 260 F.3d 318, 326 (4th Cir. 2001).

            Accordingly,     we   deny       the   petition    for    review.       We

dispense     with   oral     argument    because       the    facts       and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                         6